                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et al.                             )
                                                     )
                      Plaintiffs,                    )
                                                     )
       v.                                            )      No. 16-CV-4219-NKL
                                                     )
MISSOURI DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                      Defendants.                    )

     NOTICE OF RULE 30(B)(6) DEPOSITION OF DEFENDANT CORIZON, LLC

       PLEASE TAKE NOTICE that, pursuant to FED. R. CIV. P. 30(b)(6), the undersigned will

take the deposition upon oral examination of defendant Corizon LLC (“Corizon”), on November

13, 2019, commencing at 9:30 a.m., or at some other mutually acceptable date and time, at the law

offices of American Civil Liberties Union of Missouri Foundation, 906 Olive Street, Suite 1130,

St. Louis, Missouri, 63101, or at some other mutually acceptable location. The deposition will take

place before a person authorized by law to administer oaths, and will continue from day to day,

excluding Sundays and court-recognized holidays, until the examination is completed. The

deposition(s) will be recorded via stenographic and videographic means. Pursuant to L.R.

30.1(c)(1), the address and employer of the recording technician or technicians is as follows:

       Pohlman Reporting Company LLC
       10 South Broadway, Suite 1400
       St. Louis, MO 63102

       Pursuant to FED. R. CIV. P. 30(b)(6), Corizon shall designate the person or persons most

knowledgeable and prepared to testify on behalf of Corizon concerning the following subject

matters.




                                                                                                 1
           Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 1 of 13
                                            Definitions

       Unless otherwise defined herein, terms shall have the meanings assigned to them in

Plaintiffs’ First Set of Requests for Production to Defendant Corizon, LLC. In addition, for

purposes of this notice of deposition and the request for production set forth below, the following

definitions apply:

   (a) The terms “DAA drugs” and “DAAs” shall mean direct-acting antiviral drugs approved for

       HCV, including but not limited to Harvoni, Viekira Pak, Technivie, Vosevi, Epclusa,

       Mavyret, Sovalidi, Vosevi, Daklinza, and/or Zepatier.

   (b) The term “HCV” shall refer to a patient’s infection with the Hepatitis C Virus, active or

       inactive, and no matter when exposed or how long infected.

   (c) The terms “chronic Hepatitis C” and “chronic HCV” shall refer to the infection of a patient

       who has been infected with HCV for six months or longer.

                                Subject Matter for Examination

       You are requested to identify one or more officers, directors, or managing agents, or

designate other persons who consent to testify on Corizon’s behalf regarding information known

or reasonably available to Corizon, with respect to the following subject matter:

       1.      The factual basis for Corizon’s Answer to the allegations in Plaintiffs’ Second

Amended Complaint;

       2.      The factual basis for Corizon’s Affirmative Defenses to the allegations in Plaintiffs’

Second Amended Complaint;

       3.      Any insurance agreement under which an insurance business may be liable to

satisfy all or part of a possible judgment in the action or to indemnify or reimburse for payments

made to satisfy the judgment;




                                                                                                   2
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 2 of 13
       4.      Corizon’s Initial Disclosures Pursuant to Rule 26(a)(1) in this matter, served on

March 31, 2017;

       5.      Corizon’s initial and supplemental responses to Plaintiffs’ First, Second, and Third

Sets of Interrogatories, and Plaintiffs’ First, Second, Third, Fourth, and Fifth Sets of Requests for

Production (collectively, the “Discovery Responses”) in this matter;

       6.      Corizon’s policies and procedures, formal and informal, written and otherwise, and

practices, from January 1, 2014 through present related to screening, testing, diagnosing, and

counseling or education of inmates with HCV, and for determining whether and under what

circumstances to provide DAA treatment to inmates with HCV, and for monitoring inmates for

HCV-related symptoms and/or complications, including but not limited to:

               (a) HCV treatment protocols, Chronic Care Clinic protocols, and Nursing Chronic
                   Care protocols, Bates labeled Corizon 0001-0078;

               (b) “Hepatitis C Checklist,” Bates labeled Corizon 6401-6402;

               (c) Corizon Health Interim Policy and Practice Guidelines for the Treatment of
                   Hepatitis C Virus, Bates labeled MDOC 09280-81;

               (d) Corizon’s “Priorities for Treatment,” Bates labeled Corizon 8718-19;

               (e) “Prioritization for Treatment,” Bates labeled Corizon 8733-36;

               (f) Corizon Dec. 2018 HCV Pathways, Bates labeled Corizon 9195-9211; and

               (g) Corizon “Hepatitis C: Nurse Chronic Care Protocol,” Bates labeled Corizon
                   9212-13.

               (h) The content of Corizon’s “daily call[s]” in which educational information and
                   new direction is provided to site physicians on HCV policies and protocols. See
                   Prelim. Inj. Tr. Vol. III 610:23-612:15.

       7.      The identities of all individuals involved in developing, reviewing, approving,

implementing, or enforcing Corizon’s policies, procedures, and practices related to screening,

testing, diagnosing, and counseling or education of inmates with HCV, including but not limited

to those identified above, for determining whether and under what circumstances to provide DAA


                                                                                                   3
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 3 of 13
treatment to inmates with HCV, and for monitoring inmates for HCV-related symptoms and/or

complications;

       8.        The identity of any and all members, past and present, of any HCV treatment review

committee, Hepatitis C committee, or other such committee staffed in part or in whole by Corizon

staff or agents and which makes or assists in making treatment decisions regarding MDOC inmates

with HCV, and/or approves, assists in approving, advises, or assists in advising regarding such

decisions;

       9.        The policies and procedures, formal and informal, written and otherwise, and

practices of any committee that meets the description in Paragraph 8;

       10.       The identities of any and all Corizon employees and agents, from January 1, 2014

to present, who approve or assist in approving, or advise or assist in advising, medical personnel

who treat inmates with HCV on treatment decisions whether in the capacity of “utilization

management” or some other capacity;

       11.       The policies and procedures, formal and informal, written and otherwise, governing

the standards applied by any employee or agent who meets the description in Paragraph 10;

       12.       Corizon’s policies, and procedures, formal and informal, written and otherwise, and

practices regarding the screening, testing, and/or diagnosing of HCV of inmates in every other

state in which Corizon has contracted for and/or provided healthcare services from January 1, 2014

to present;

       13.       Corizon’s policies and procedures, formal and informal, written and otherwise, and

practices regarding the treatment of HCV-positive inmates in every other state in which Corizon

has contracted for and/or provided healthcare services from January 1, 2014 to present;




                                                                                                  4
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 4 of 13
        14.    Corizon’s standard of care for treatment of HCV-positive MDOC inmates from

January 1, 2011 to present;

        15.    The development, review, approval, implementation, amendment, and enforcement

of Corizon’s current standard of care for treatment of HCV-positive MDOC inmates, and any

versions of the standard of care that differ from the current version, starting from January 1, 2014

to present;

        16.    The identities of all individuals involved in developing, reviewing, approving,

implementing, or enforcing Corizon’s standard of care for treatment of HCV-positive MDOC

inmates from January 1, 2014 to present;

        17.    HCV training, education, or counseling materials provided to Corizon employees

and/or MDOC inmates from January 1, 2014 to present, including but not limited to the documents

produced in conjunction with Corizon’s Discovery Responses and Bates labeled Corizon 6406-

6423;

        18.    The number and characteristics of the population of inmates in MDOC custody with

chronic HCV, including:

               (a) name and MDOC identification number;

               (b) date of birth;

               (c) race;

               (d) date of diagnosis, whether or not diagnosis was made at MDOC facility;

               (e) all test results regarding HCV and dates of same;

               (f) APRI scores and dates of same;

               (g) FIB-4 scores and dates of same;

               (h) fibrosis level, date(s) assessed, and the type of tests or assessments used to make
                   this determination;

               (i) genotype and date assessed;


                                                                                                    5
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 5 of 13
                (j) prioritization level assigned for treatment purposes;

                (k) if prioritization level has changed over time, the date(s) and reason(s) for the
                    change(s);

                (l) status of treatment; and

                (m) whether the inmate is enrolled in any other chronic care clinic within MDOC;

       19.      Information regarding those who, as of the date of this Notice, are receiving or who

have received DAA treatment since the filing of the Complaint, including:

                (a) The number of individuals who have received DAA treatment, and

                (b) For each of those individuals:

                      i. their MDOC identification number;

                     ii. the course of drug therapy provided, including the drug name and
                         frequency and duration of therapy;

                     iii. the results of any viral load or RNA tests conducted since drug therapy
                          was initiated, and the dates of same;

                     iv. the source from which the DAA drugs were acquired;

                      v. the cost to Corizon, if any, of the prescribed course of drug therapy;

                     vi. the cost to MDOC, if any, of the prescribed course of drug therapy;

                    vii. if treatment was discontinued, the reason for discontinuation of treatment
                         and date treatment was stopped; and

                    viii. date SVR achieved; and

             (c) The rate of successful treatment (i.e., rate of SVR achieved for individuals who
                 successfully completed a full course of DAA treatment);

       20.      The process for creating, updating, and/or revising the spreadsheet designated as

Exhibit D3 at the preliminary injunction hearing held August 13 through August 16, 2019, and/or

its component parts, and the source of the information contained therein;




                                                                                                  6
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 6 of 13
        21.      The names and titles of all individuals involved in and/or responsible for creating,

updating, and/or revising the spreadsheet designated as Exhibit D3 at the preliminary injunction

hearing held August 13 through August 16, 2019, and/or its component parts;

        22.      The number of individuals in MDOC custody who have died from HCV or HCV-

related complications from January 1, 2014 through the date of this Notice, and the following

information regarding those individuals:

              (a) name and MDOC identification number;

              (b) date of death;

              (c) date of HCV diagnosis, or date Corizon became aware of HCV diagnosis and
                  through what means;

              (d) information regarding HCV treatment received while in MDOC custody, if any,
                  including the dates of any such treatment; and

              (e) circumstances of death;

        23.      Corizon’s 2014 medical services contract with the State of Missouri, Bates labeled

Corizon 6713-8349, and/or any amendments thereto, including but not limited to documents Bates

labeled MDOC 024619-660, MDOC 024820-829, and MDOC 025852-56, and any more recent

contract or agreement with the State of Missouri for the provision of medical services in MDOC

facilities;

        24.      Discussions or negotiations between Corizon and MDOC regarding the contracts,

amendments, and agreements identified in Paragraph 23, above, as well as discussions or

negotiations regarding any future, anticipated, or not-yet-executed contract;

        25.      Corizon’s reliance on, reference to, or use of the Federal Bureau of Prisons

guidelines for the Evaluation and Management of HCV in determining appropriate standard of

care, treatment protocols, or any other aspect of screening, treatment, and/or monitoring for HCV-

positive MDOC inmates;


                                                                                                   7
         Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 7 of 13
       26.       Corizon’s reliance on, reference to, or use of the AASLD/IDSA HCV Guidance:

Recommendations for Testing, Managing, and Treating Hepatitis C in determining appropriate

standard of care, treatment protocols, or any other aspect of screening, treatment and/or monitoring

for HCV-positive MDOC inmates;

       27.       The operation of Corizon’s in-house pharmacy, PharmaCorr, including but not

limited to:

              (a) PharmaCorr’s supply chain and procurement process;

              (b) How and to what extent PharmaCorr interacts and/or works with:

                     i. Healthcare providers in correctional facilities, including but not limited to
                        doctors, nurses, and others directly delivering care to inmates;

                     ii. Administrators of correctional facilities;

                    iii. Corizon management;

              (c) PharmaCorr’s policies and procedures, formal and informal, written or otherwise,
                  and practices, regarding:

                     i. Negotiating drug prices other than DAAs with suppliers;

                     ii. Negotiating DAA prices with suppliers;

                    iii. Determining the price of drugs other than DAAs charged to state
                         correctional systems, as applicable;

                    iv. Determining price of DAAs charged to state correctional systems, as
                        applicable;

              (d) Whether and to what extent the price of drugs other than DAAs varies between or
                  among different state correctional systems in which Corizon operates; and

              (e) Whether and to what extent the price of DAAs varies between or among different
                  state correctional systems in which Corizon operates;

       28.       The names and contact information of any individuals employed by PharmaCorr

who have worked in any capacity on evaluating, reviewing, approving, procuring, or providing

DAAs to individuals in the custody of MDOC;



                                                                                                   8
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 8 of 13
          29.    Corizon’s and/or PharmaCorr’s negotiations regarding and/or purchase of any

HCV treatment medications or regimes (including but not limited to pegylated interferon alpha 2a,

ribavirin, Harvoni, Viekira Pak, Technivie, Vosevi, Epclusa, Mavyret, Sovalidi, Vosevi, Daklinza,

and/or Zepatier) in or for any of the state correctional systems in which Corizon operates;

          30.    The names and contact information of individuals who participated in the

negotiations and purchases described in Paragraph 27, above;

          31.    Any peer review committees utilized or organized by Corizon, to the extent they

relate to HCV;

          32.    Corizon’s policies and procedures regarding peer reviews, to the extent they relate

to HCV;

          33.    Corizon’s relationship, if any, with the Missouri Center for Patient Safety,

including but not limited to: (a) the identity of the Patient Safety Program team; (b) the process by

which information is collected for and submitted to the PSO and/or any PSES; and (c) the terms

of the PSO Contract attached as Exhibit A to the Declaration of Tonya Mooningham (ECF No.

353-2);

          34.    The identity of any other patient safety organization, as defined by the Patient

Safety and Quality Improvement Act, 42 U.S.C. § 299b-22, to whom Corizon reports or has

reported in the past, and Corizon’s relationship with such organizations;

          35.    Corizon’s PSO Policy, attached as Exhibit A to the Supplemental Declaration of

Tonya Mooningham (ECF No. 373-1);

          36.    Corizon’s policies and procedures, formal and informal, written or otherwise,

regarding sentinel event reviews and death reviews, to the extent they relate to HCV;




                                                                                                   9
          Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 9 of 13
       37.     Corizon’s policies and procedures, formal and informal, written or otherwise,

regarding the screening or hiring of medical staff from January 1, 2014 to present;

       38.     Corizon’s policies and procedures, formal and informal, written or otherwise,

regarding performance reviews or evaluations of medical staff from January 1, 2014 to present;

       39.     Corizon’s policies and procedures, formal and informal, written or otherwise, and

practices regarding responses to MDOC inmate “kites,” medical services requests/health services

requests, informal resolution requests, grievances, or grievance appeals from January 1, 2014 to

present relating or referring to HCV, symptoms that may be attributable to HCV irrespective of

whether HCV is named, and/or HCV treatment medications or regimes, including but not limited

to pegylated interferon alpha 2a, ribavirin, Harvoni, Viekira Pak, Technivie, Vosevi, Epclusa,

Mavyret, Sovalidi, Vosevi, Daklinza, and/or Zepatier;

       40.     Corizon’s policies and procedures, formal and informal, written or otherwise, and

practices regarding how inmate medical records are maintained, electronically and/or in hard copy,

and how they are shared or the contents communicated amongst medical personnel, including site

treaters and outside specialists;

       41.     The status—including a brief description of the resolution, if applicable—of other

lawsuits, filed between January 1, 2012 to present, in which Corizon, or any of its parents or

subsidiaries, is a named party and which relate to deliberate-indifference claims regarding HCV

testing, treatment, or symptom management in the prison or jail context;

       42.     The name, address, and telephone numbers for all custodians of the documents

produced by Corizon in conjunction with its Discovery Responses;

       43.     Corizon’s corporate administration structure, organizational structure, and

management structures, between January 1, 2011 and the present;




                                                                                               10
        Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 10 of 13
       44.     The identities of all Corizon employees or contractors who currently or at any point

since January 1, 2014, have been responsible in whole or in part for overseeing Corizon’s provision

of healthcare to individuals in MDOC custody, including but not limited to Regional Medical

Directors and Assistant Regional Medical Directors;

       45.     The identities of any firms (including, but not limited to, private equity firms and

hedge funds), that have or had any equity stake in Corizon between January 1, 2011, and the

present; the role of any such firm in Corizon’s 2017 reorganization; the role of any such firm in

Corizon’s administrative (including financial), organizational, and operational structures, policies,

and decisionmaking; and, the role of any such firm in selecting Corizon’s contract partners, and/or

bidding, negotiating, or executing Corizon’s contracts for the provision of healthcare to inmates;

and

       46.     Corizon’s organizational and operational relationship with defendant MDOC

relating to the provision of medical care to MDOC inmates.



Dated: October 22, 2019                       Respectfully submitted,
                                              By: /s/ Amy E. Breihan
                                              Anthony E. Rothert, #44827
                                              Jessie Steffan, #64861
                                              Omri E. Praiss, #41850
                                              American Civil Liberties Union
                                              of Missouri Foundation
                                              906 Olive Street, Suite 1130
                                              St. Louis, Missouri 63108
                                              Phone: (314) 652-3114
                                              Fax: (314) 652-3112
                                              trothert@aclu-mo.org
                                              jsteffan@aclu-mo.org

                                              Gillian R. Wilcox, #61278
                                              American Civil Liberties Union
                                              of Missouri Foundation
                                              406 West 34th Street, Suite 420


                                                                                                  11
       Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 11 of 13
                             Kansas City, Missouri 64111
                             Phone: (816) 470-9938
                             Fax: (314) 652-3112
                             gwilcox@alcu-mo.org

                             Amy E. Breihan, #65499
                             Megan G. Crane, #71624
                             RODERICK & SOLANGE
                             MACARTHUR JUSTICE CENTER
                             3115 South Grand Blvd., Suite 300
                             St. Louis, MO 63118
                             Phone: (314) 254-8540
                             Fax: (314) 254-8547
                             amy.breihan@macarthurjustice.org
                             megan.crane@macarthurjustice.org

                             Elizabeth L. Henthorne (pro hac vice)
                             Amelia I. P. Frenkel (pro hac vice)
                             Anastasia M. Pastan (pro hac vice)
                             Tamarra Matthews Johnson (pro hac vice)
                             Wilkinson Walsh + Eskovitz, LLP
                             2001 M Street NW
                             10th Floor
                             Washington, DC 20036
                             Phone: (202) 847-4000
                             Fax: (202) 847-4005
                             bhenthorne@wilkinsonwalsh.com
                             afrenkel@wilkinsonwalsh.com
                             apastan@wilkinsonwalsh.com
                             tmatthewsjohnson@wilkinsonwalsh.com

                             Meghan C. Cleary (pro hac vice)
                             Wilkinson Walsh + Eskovitz, LLP
                             130 West 42nd Street, Suite 1402
                             New York, NY 10036
                             Direct: (424) 291-9669
                             Fax: (202) 847-4005
                             mcleary@wilkinsonwalsh.com




                                                                       12
Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 12 of 13
                               CERTIFICATE OF SERVICE
       I hereby certify that on the 22nd day of October, 2019, the foregoing Notice of Rule

30(b)(6) Deposition of Defendant Corizon, LLC was filed using the Court’s electronic case filing

system and served in PDF and MS Word format via email to:

ERIC S. SCHMITT, Attorney General                       Dwight A. Vermette
John W. Taylor                                          ECKENRODE-MAUPIN, Attorneys at
Jennifer Baumann                                        Law
Jason K. Lewis                                          11477 Olde Cabin Rd., Ste. 110
Assistant Attorneys General                             St. Louis, MO 63141
815 Olive Street                                        (314) 726-6670 (Telephone)
Saint Louis, MO 63101                                   (314) 726-2106 (Fax)
Phone: (314) 340-7861                                   dav@eckenrode-law.com
Fax: (314) 340-7029
John.Taylor@ago.mo.gov                                  William R. Lunsford
Jennifer.Baumann@ago.mo.gov                             Matthew B. Reeves
Jason.lewis@ago.mo.gov                                  Maynard, Cooper & Gale, P.C.
                                                        655 Gallatin Street
Justin D. Smith                                         Huntsville, AL 35801
Deputy Attorney General for Special                     Telephone: (256) 551-0171
Litigation                                              Facsimile: (256) 512-0119
P.O. Box 899                                            blunsford@maynardcooper.com
Jefferson City, MO 65102                                mreeves@maynardcooper.com
Phone: (573) 751-0304                                   Counsel for defendant Corizon, LLC
Fax: (573) 751-0774
Justin.Smith@ago.mo.gov
Counsel for defendants MDOC,
Precythe, and Hardy




                                            By: /s/ Amy E. Breihan




                                                                                              13
       Case 2:16-cv-04219-NKL Document 391 Filed 10/22/19 Page 13 of 13
